DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       AMIEL BARUCH SETTEL,
                             Appellant,

                                     v.

 STATE OF FLORIDA, DEPARTMENT OF REVENUE CHILD SUPPORT
    ENFORCEMENT PROGRAM and NICOLE DANIELLE BAILEY,
                        Appellees.

                               No. 4D15-3160

                               [June 1, 2016]

  Appeal from the State of Florida, Department of Revenue; L.T. Case No.
CSE #2000816755 and DEP. #06550015454AO.

   Amiel Baruch Settel, Royal Palm Beach, pro se.

   Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant
Attorney General, Tallahassee, for appellee State of Florida, Department of
Revenue.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979)

CIKLIN, C.J., WARNER and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.